Hill, J.
1. Oii the trial of the defendant chai-ged with the offense of murdei1, the coux-t in defining “express malice” charged the jux-y, among other things, that “Express malice is capable of proof, such as preparations to commit the offense; previous difficulties; such things as that indicate what the law calls express malice.” There was evidence of a previous difficulty between the deceased and the defendant. This charge is not open to the objection that it “in substance told the jury *93that such previous difficulty indicated what the law called express malice, without submitting it to the jury as a question of fact to be determined by them.” Henderson v. State, 120 Ga. 504, 506 (48 S. E. 167).
December 10, 1912.
Indictment for murder. Before Judge Freeman. Troup superior court. October 5, 1912.
ill. U. Mooty, for plaintiff in error. T. 8. Felder, attorney-general, and J. B. Terrell, solicitor-general, contra.
2. Where the presiding judge, in dealing with the subject of manslaughter, charged the jury in the language of the Renal Code, § 65, he did not err in omitting in immediate connection therewith the law of reasonable fears which might be engendered by threats, together with an apparent attempt to put the same in execution.
(a) If such charge would have been proper under the evidence, in connection with the doctrine of reasonable fears, there was no written request therefor. Futch v. State, 137 Ga. 75 (2a), 76 (72 S. E. 911); Price v. State, 137 Ga. 71 (7), 72 (72 S. E. 908).
3. The verdict was supported by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.